OFFICE   OF   THE   AlTORNEY     GENERAL       OF TEXAS
                                      AUSTIN




                                                         I    \\




                                                                        r
.‘.

I,        :    .,

      :
             JLrPl‘lo   3102,V‘rnon~‘        Annosoto4 OltU       gtrtuto‘
provlb8iin partr
             I)l . i..IIo gersaa ‘hall br dloolemd %he nod-
    nom df inf'poiiOlor1 party at a4 prGa8r llaotloa
            6tato ox~Bl8trlotofgloounl880. k8 Itso
             ledwithator    nqulxpmoat  of all law8 rppll-
                 prirury and oahmr ‘lootioz~~, and h‘s re-
    oolv8d     8 majorl*~   of   all   ths    rd.8   088t   at   8wh




                                                                             -
:                 nominee tar their respoetivo o??bos.    uy poUti-~
                  6ai p-y   mf &Old 8 866Oad prbrr     Ol@ti$OIi On
                  the ?ouP# 6sturday in n~u‘t to noaiM*‘ 08nd1~
                  drrks to* cay Countf or PxO*lnot ortioo, ub8re 8
.                 ma orltrvote 18 nqalmb             tom8k8 8    ncUn8tioq
                    i
                  beat    ‘uah‘o‘ond       mimerr,       only the tw008nU-
                  dot08 who n08in                             we08 lt
                                          th0 hi*srt n\tnb~r.~r
                th~$anoralpriMry?attho“am~             oirio88huh87s
                Wfr      a11188 pl‘ord 11po3p Oh0 o??lolsl.k~lot.~   &ml-'
       :    ', nationd .o? 0Md1dm~‘ to be to*.& Par’a6 ‘nf
              : 0181~~180ti0q -1%        km&s     et e prlmrf
              " ct’ouell   tl#   8‘ dh0. psrtx .aMdltlfb oc*pfttoo   -8~11             'd
                  do~zm$lia~   bu$   no   8tid.h BdttH       ~Nmll    lo r ;h a vs
                .~a‘ DOWOf-to ‘I‘&? rmoh.~~+imtione.             .~. ." >,
           '.
                       &$iOlO $106,~,~‘&'8Olt“hSOtOtQ6               chik    ‘t~Ut‘8    _
:.         Ail.    is .~oqqI‘~:
                   .'




.A,
.,_,
.
':
:.
&~
 :
                      Irirlowor milols 31W .aad3rtt018 3106, 8upa,
           it 1s eppwon8   Nat. the ootiniaoyamoutlve   (LomUter 68~ &o-
           oids'whsther  tJmnem.inatlcm  o? ooprrtf   o??lom~s~ahalA80 br
           MJorlty or'plur8llty~rot‘. Xowovor no .parsoa shall ba
           8ooLerrd  the ndnsi or wy po11t16a.i       p-f et ,an.y
                                                                 prtmrf
           lloetiosr~?orany     St&r. Or~dfsWioti of'?108 ~ala‘s ho has ooa-
           pllqd;w&th 0~8~      rrqulkomoti,a? all .Wrs l gpliolrbls to pri-
           w.       8114..
                       oth8r (rl8etfonr, ma. har~.ro08ivoa 8 majorlt~
                                                                    ot dl
           tho~votra     oaitet 8ooh gMm8r~ ~1,80t108 tar 8ll 0anb/d*t**                    .'
           re     lU* 0m00.      I? al $ho ~060~81 prlmar~ileotlon for any
1.         politl~l puff     ao~ornlu&rto %amllle‘ l norlne.-fe~ any 9tste
           or~dis8rlbb 0rrL    bdsr   htiole 3102, rupm) 8 seoond pri-
           mry slootlam #hall k he14 br rooh polltloal &urW, in the
           6t8tio or suoh ai8trio*, or distriots,  ls~tho ram0 aaj k, on
           the tourth ~attuds~'ln Augort suoo~rdiag the genoredpriauf
           l188ti~, aad ~otij'~thanme8 or ahOora oandidato8 rho xy
           oolve the h%glwstnumborq? 'Wotm for 8af,o??loa?o, rhloh tbo
           noal~tlon     wstb me&o et *ho g~naml           prlmsry OlOot~on 8haXl b8
                                         .

                          \
                                      .
h~,~
sluod on tho offWaX    b&U08                           u    ssndldabu      for saoh omoa
at suoh 8ooond prlmuyi
      .~ Ilrtlm 3116, Vsm~~s httt@wd aiv&x sttema
provld8#$n ottrot tkat ne p8rson*r ~n8m8 ahrll k plaeod on
the ballot           as     8 osddldmWfor s                dfstriot,     ~&u&y     or proobot
offi   rho ha‘ nofipii4 to the eeunty~uooutlve~o~~
th omo unto fth el.s~timat~dlperue or~holdlas: saohprimary
epwrtfhdr           W   him bt @to 008Utt60,                  a?4 thoa ptaridsr          ior   ear-
t‘iI,‘b~‘g+i6M               in.thsbells                    lrogru(*,

                 '..,Vrwlhd,        how&~,             that DO ~aidldatm           ior
          amw+tion           .ror’ ohhr     jtrstkro          0t   8:l8p?rirk    jwi~
        oi.8 'oowt of olvil8ppuls er ?or n*ro~mitati+o
      .ia~~t?on@n‘O Or tar di‘triot    JuQe or dlsti-lot at-
   .::W@tiy     &any.otho,r    dtstrlot o??loe In mpneeata-   -
   ,:::ti?@.  or'JwUois&   d~strlbt~'~eanpo8ed o? four or
       %&o    ocUnti~m~sh8ll ba req~ed     to pa~:moro.th~n
   ..'@aa (#l&30) ~.dollsr~.to   any oountii'8zowtl~,,,.qepl
     ^.iit**=
           .     *to..
         ,"/.
          ~,~:~Artiois 3ltl8, ~ernon~s hnn~kted Ol*il6tatatas
     -1;y.::
Mthorlui th‘ OOUMT uoiublr* 'ocfi?amltWto a“o“ a$ai“t
uoh wonts er ptiolnatO?$~OOF, end sro~offloorwhois to
a$pon       br ,a.~votot‘or on0 oountf only,8 prors$a
                   $.the sstlm~t~d expense of oqnduotlng prQmrl elw-
tloxu.~~.-,              further ~prov$d+sf
       AH1010 BIl6,.~,~~m.j
   _                                  ,.    ,~
              ‘.rCaa&2da~ii~for thltod States Seantar or for
          Can(in88aua-at-larg      and 8ll thima rho era oandl-
          AstaI.?or +tsto o??lws to be voted ai on by the
         'Qwll?lod~votor‘ or thi lliwle EmAt, 8Ll.r paf to
          th~~ohalrm‘rr e? ,thestat0 E%ooutl-wo oomQ‘ittoo on‘
          hu&roC   (#iOfJ,~)  ‘dollar+   end ahrll,not bo roquirod
          to ;pq ally og+r   l+lm or ‘mm to any other porwn
          or rqrlttws to prq tblr baes plaood on the
          ti.a+t:
                +3,niab,oendldrto.’
                    lt;+l       k   not.4     that         Artlola 3108, ‘~~8,           prorid.
in pat$            (' '.

                      .ths oounb~ ocmwltbss ‘hnll llw ooze-
          ?uXl;;sii&o     the oort of~prinblng the otfloial
          b8110t0, re~tiag poll1    plwes u&sml same m
          row& n‘oo“a~,          %.s and distrilnating
                            provld                     lLk
1.‘
      ”


                       aa000urfpoll booka,blank‘t~tloarPy‘adroting
                       bOOth8 Wqtiwd, 8OkkpMsobiw et oleotloa
                                                            o??l-'
                       urs      8nA.olsrk8 8n4 88888ag8r8,                   to nport       the     r&
                       r ut in l“h p r o o ln‘t
                                             to th eoounty                           o h o lnmn,
                                                                                               6‘
                       prwldad for @onin, and rll other-neoosur~ox-
                       9on808     0rb01(Li~*pshp*rk88                            fnspoh    0otmti88
                   8.d ‘h&tLo~L         ‘uok oo‘t.mmong the ~*lulous
                              r0rme08;0n far 00tta7,0dpn0mt
  .’
                  ..o.udidot0~
              ye"'::       wlf mm henin do?lnod, urb,o??foosto k
                 -'~'#f?lros
z-
 ,’                fill08 by B&o..
                                 rotors  of mush oomty 'o$ proolnat
                           ~:-.(o~dldotos
                                     ~or8tsto o??:o.s'~xo.pts&);
                                                             la
                       @u6
                       -3  Many"                     jus
                                   la thiir~jodpauntls   end
                                                          t.lquit-
_y.:      ,
                      :sblo,eivingdIl~ag8l~tlon                             to      -theirp0rtea00
                     . sad_ sm,~~nts        or    se8h         swh    offlo;;
                                                                            tar.          wbioh l
                                    t&be ydyF
                       mg&.$i+iof:~ls                                  ."
                                  il.
                          : .a4 vlhw oftho ?cml&&                        ‘t‘tuto‘         it10 our oplafbla
              that     wh‘ro %adl~.tu    for btsbi;Sot                   ‘Dd ststo         0??100‘ do no$
              zeni*       * @orlty         o?    t&a    wtss~        0088 et tho          ~norsl         -*
              Us~lw:a.,woond prlmry o2eotlon          must bo hold in trl sta t0
              6s ‘ruoh~ di8trMt  ap. dbstrlots,~ ,os t&a oan   my  be, en the
              rbrth   .BWwloy   in higust                8tioo*8diry~tho
                                                             gonusl pima      8180-
 .            &a    'on6 tialy'$lw'.pmr‘ or ato two 0*ndido$r* who r‘o*  -Y nd
/_            th~.&i&o@$          atamb@~-or V&&B              for any off100?or~wh.loh.noriar,
;‘.           tlma:4m~~~mida,a*
                             the gmorok’prlmory
                                              8looi~on~8haU,k
              pi~04:0ktpo~~        0moiu      bui0t JI 08adu0808         r0T 8ta     0fri~
              rt ‘Uoh.      MqaQd’               It l‘~-bpr     ruzthorop&alonthat       tJl0
              oo*ty.DMoor‘t         P‘=0  Bx&&.      ookhltteo     when “‘o“lRg tho pro-
              olnot,oou8t#':wnd          6th~ isndldatsr ?olr.      suoh offloes foanbli,
              drtu ior St.86 ~.Q??iO‘~w8epted)                 nooh oondldoks 8hould       ?s8
              u~smwl         stioh qmmats    880~88er        to pay the rcmro!mble     and
              n8808mory       uponms.     for-wndaot Tng both tho ~enl             prina7
              llss~lon and'thi sooon&prlmar~ lleotlonre@mllus                       of rbtbr
              or not tha ~nomor~'o~        ruoh o8adldsto8 era on thm ballotfor the
              ‘8oondprlm‘?y. &lus thlw is.done tko ckrpmu of suo$i
              noon& pr%maq aleetlsnoomld,not?a paid. It is otw fwth.1:
              opinionth‘t thw‘Ba11‘~oounty Donoora810zs“otlTB UmalttO~
              e8arrobl8gall~ mfare               to    print         or ham         prlnt*U a    boll&    fox
              w s.~nd pk-4       .lthoughE?toto‘ml Ooa~o“icmsl orndidstu
              ora thm oalt on.8 whom -8    will a8p.a~on s&oh ballot,sad
              as sbov8 statwl sooh •~~s~8'8hm.l6~                                be l8se8eod again80 th8
               oandi4~8.8        above   mntion.4;              (Prooin88,
                                                                         oounty,                ho.1

                                In o&ua~otloo
                                            tit!%
                                                8ko ?oYs(koing
                                                            m airootpour
               otterAtlon
                        to th“o“‘                or Beslbe
                                                         f. waples,lt al, 187 8. w.
191 (80&bo8ehart 0r Tixa‘)i.~LiO
                               this 0*** the ~app.31ant
‘U‘d ‘~~‘U          b    th‘ llbtritj$&Wt           Of TMranb Connty, T-8,
‘Vemln@      8h.t   the ~pelu.i     ooBotltuta~,        n‘pootlnl~,          the
Ohsirmon end m&arm           of tho Steto DemoerstleBxoou$tn sop-




~nambriol     prl~r~~8~8otlf3~moatlon~d abov8.
                ,*. '.
             The ~sso woo rutmlttsd to the trial court apan UI
lgroid stitomoat     et ?uts whlah w do not doom nsaa3aar7to
me$ out hqo and the ooerO’~?usod 04 tillofwhstsorvst to
s ,Jlsnt,?zomwhloh judLpuooth8     spgmoltie toke+~.Anoddl-
8‘088L9Ia &oJAa~s waq ~88o88oll~ogdnst sppallant as his pm
nts’ 0i-t or the oxpmn808 for th8 sraond88n8tori81 prlmory.
Oork 1n.oo&tirlsa puostloas woin,prtaonted to the 8u ram Court
ngud         the #olutitutlonellty   or e*rklo  ‘t‘tutu %+orrrd
The B6~.hel(L.'t&at      tko-stotuto under ott‘ok was oon‘tltutloial
mad -aid~not    oamworthe 0th~~queationa sub4ttod.
     . ~..                                             Tours   Ary   truly

                                                   ATTaRuBT6EHHw,     aYl%xM




                        APPROVEEJUN il, 19


                        ATTORNEY GEKZRAi or'?~AS